[FRANKLIN TEMPLETON LETTERHEAD] One Franklin Parkway, San Mateo, CA 94403-1906 May 4, 2011 Via EDGAR Transmission (CIK #0000837274) Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Franklin Templeton Variable Insurance Products Trust (the "Trust") File Nos. 033-23493 and 811-05583 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that each form of Prospectus and Statement of Additional Information for the Trust that would have been filed under Rule 497(c) does not differ from those contained in Post-Effective Amendment No. 60 to the Registration Statement on Form N-1A (the “Post-Effective Amendment”), which was filed electronically with the Securities and Exchange Commission on April 28, 2011. Each form of Prospectus used reflects only the Series being offered but all forms of prospectuses used are contained in the Post-Effective Amendment. Sincerely, /s/DAVID P. GOSS David P. Goss Vice President
